Citation Nr: 1117773	
Decision Date: 05/09/11    Archive Date: 05/17/11

DOCKET NO.  08-02 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to September 1971.  

This matter was most recently before the Board of Veterans' Appeals (Board) in September 2009, when the Board determined that timely appeals had been filed by the Veteran as to August 2003 action of the VARO in Houston, Texas, in connection with claims for service connection for bilateral hearing loss and tinnitus.  The Board remanded the claims in question for additional procedural and evidentiary development, and following the completion of such actions by the VA's Appeals Management Center (AMC) in Washington, DC, the case has since been returned to the Board for further review.  

The appeal is REMANDED to the RO via the AMC.  VA will notify the appellant if further action is required on his part.


REMAND

A preliminary review of the record upon its return to the Board discloses a need for further development to ensure that the Veteran is afforded due process of law.  In February 2011, the Board advised the Veteran in writing that the Veterans Law Judge (VLJ) who had conducted his prior Board hearing in June 2009 was no longer employed by the Board.  He was also informed of his right to another hearing before a VLJ who would render a decision in the instant appeal.  The Veteran by return correspondence, received by the Board in March 2010, indicated that he wished to appear at a videoconference hearing before the Board.

Therefore, in order to give the Veteran every consideration with respect to the present appeal, it is the Board's opinion that further development of the case is necessary.  Accordingly, this case is REMANDED for the following action:

The Veteran should be scheduled for a videoconference hearing at the RO before a VLJ at the next available opportunity.

The Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The Veteran is free to submit any additional evidence and/or argument he desires to have considered in connection with his current appeal.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the Veteran until he is notified.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


